 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 336 
In the House of Representatives, U. S.,

April 22, 2009
 
RESOLUTION 
Supporting the goals and ideals of National Library Week. 
 
 
Whereas the Nation’s school, academic, public, and special libraries make a difference in the lives of millions of people in the United States, today, more than ever; 
Whereas librarians are trained professionals, helping people of all ages and backgrounds find and interpret the information they need to live, learn, and work in a challenging economy; 
Whereas libraries are part of the American Dream, places for opportunity, education, self-help, and lifelong learning; 
Whereas according to a December 2008 National Center for Education Statistics (NCES) report, public library use increased to 1,400,000,000 visits nationwide during fiscal year 2006, among all types of library users, continuing a long term trend of increased library usage; 
Whereas libraries play a vital role in supporting the quality of life in their communities; 
Whereas libraries help people of all ages discover a world of knowledge, both in person and online, as well as provide personal service and assistance in finding needed information; 
Whereas libraries are a key player in the national discourse on intellectual freedom and equity of access; 
Whereas libraries are narrowing the “digital divide”, by providing no-fee public computer and Internet access to accommodate the growing need for access to digital and online information, including e-government, continuing education, and employment opportunities; and 
Whereas libraries, librarians, library workers, and supporters across the United States celebrated National Library Week, April 12–18, 2009, with The Campaign for America’s Libraries: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Library Week; and 
(2)encourages all residents to visit a library to take advantage of the wonderful library resources available, and to thank their librarians and library workers for making information accessible to all who walk through the library’s doors. 
 
Lorraine C. Miller,Clerk.
